DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 26-28 directed to invention non-elected without traverse.  Accordingly, claims 26-28 been cancelled.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Xie, discloses a structure comprising: a semiconductor substrate; a gate stack over a first portion of a top surface of the semiconductor substrate; a laminated dielectric layer over at least a portion of a top surface of the gate stack, wherein the dielectric layer includes a T-shaped region. The prior art of record, Swaminathan, teaches a laminated dielectric layer, the laminated dielectric layer including at least a first sublayer and a second sublayer, wherein the first sublayer is formed of a material, a material used to form the second sublayer. The prior art of records, Sze and Song, teaches wherein the first sublayer is formed of a material having a dielectric constant lower than a dielectric constant of a material used to form 
The prior art of record, Xie, discloses a structure comprising: a semiconductor substrate; at least one gate stack over a first portion of a top surface of the semiconductor substrate; at least one interlayer dielectric layer over a second portion of the top surface of the semiconductor substrate, the at least one interlayer dielectric layer having at least one surface that is nonparallel to the top surface of the semiconductor substrate; at least one dielectric layer over at least a portion of a top surface of the gate stack, the dielectric layer extending in a gate parallel direction and in a gate perpendicular direction, wherein the at least one dielectric layer includes a T-shaped region. The prior art of record, Swaminathan, teaches at least one laminated dielectric layer, the laminated dielectric layer including at least a first sublayer and a second sublayer, wherein the first sublayer is formed of a material a material used to form the second sublayer. The prior art of records, Sze and Song, teaches wherein the first sublayer is formed of a material having a dielectric constant lower than a dielectric constant of a material used to form the second sublayer. The prior art of records, Winterkorn, teaches wherein the material used to form the second sublayer has an etch .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811